Siebecker, C. J.
The stipulated facts show that the common council of the city failed to provide any salary for the city officers and employees at the regular February, 1916, meeting, and that such meeting was not adjourned to a fu*56ture date. It appears that the informal arrangement by the members of the council at the February, 1916, meeting to postpone action on the salary question did not constitute an adjournment of the February meeting, and Hence there is no basis for the claim that the regular March, 1916, meeting was an adjourned meeting of the regular February, 1916, meeting. The records of the March, 1916, meeting show that it was the regular monthly meeting of the council. The result is that the common council at its regular March, 1916, meeting proceeded to fix the salaries for the city officers to be elected during the ensuing year. The question arises, -Had the common council the power to do this in view of the terms of sec. 925 — 30, Stats., which provides:
"The common council shall by ordinance provide such salary or compensation for the officers and employees of the city as it shall deem proper. . . . The council shall, at its first regular meeting in February, fix the amount of salary which shall be received by every officer entitled to a salary, who may be elected or appointed during the ensuing year, which shall not be increased or diminished during his term of office and which shall be paid out of the city treasury at the end of each month. All salaries heretofore fixed by any council or established by law shall be and remain the salaries of such officers until the council shall otherwise determine.”
The terms of this statute are positive and indicate that the legislature intended that the common councils of cities are required to fix the salaries of city officers at this first regular meeting in February. Manifestly it was considered the best municipal policy to remove the question of compensation of city officers from the influence of the municipal election which follows early in April. This idea of freeing the salary question from municipal political influence is also guarded by forbidding any increase or diminution of such fixed salary during the term of any such officer. We are of the opinion that the circuit court correctly held that the terms of this statute are mandatory, and require city councils to fix the amount of the official municipal salaries at the regular meeting in February. Since the council of the defendant *57city at its regular February, 1916, meeting failed to fix the salar)'- of the city attorney who was elected during the ensuing month of April, the question arises, Is the plaintiff entitled to the salary the common council had fixed for the city attorney at its regular meeting in February, 1914? The trial court held that he was, upon the ground that sec. 925 — 30, Stats., provides: “All salaries heretofore fixed by any common council or established by law shall be and remain the salaries of such officers until the council shall otherwise determine.’' So far as our attention has been cited to the statutes, this is the only statutory provision prescribing a salary for city officers in case the common council omits to provide a salary at its regular February meeting for an officer who may be elected or appointed during the ensuing year. We are persuaded that this statute applies to the instant case. It therefore follows that plaintiff was entitled to the salary fixed by the defendant’s council for the office of city attorney at the regular meeting in February, 1914, at the amount of $25 per month. The court properly awarded plaintiff a recovery against defendant for $425 and the costs of action.
By the Court. — The judgment appealed from is affirmed.